                                                             1   AMBERLEA DAVIS
                                                                 Nevada Bar Number 11551
                                                             2   Law Offices of Amberlea Davis
                                                                 415 South Sixth Street, Suite 300
                                                             3   Las Vegas, Nevada 89101-6937
                                                                 Phone: (702) 440-8000
                                                             4   Email: Amber@SheIsMyLawyer.com
                                                                 Attorney for Plaintiffs
                                                             5
                                                             6                              UNITED STATES DISTRICT COURT
                                                             7                                       DISTRICT OF NEVADA
                                                             8   CLARENCE WILDCAT, an individual, and                 USDC Case No. 2:19-cv-01248-JAD-NJK
                                                                 CHRISTINE WILDCAT, an individual,
                                                             9                                                        Lower Case No. A-19-797248-C
                                                                                       Plaintiffs,
                                                            10
LAW OFFICES OF AMBERLEA DAVIS




                                                                         vs.
                                                            11                                                            STIPULATION AND ORDER TO
                                                                 AMERICAN WEST DEVELOPMENT, INC.,                           EXTEND TIME TO OPPOSE
                                Telephone: 702.518-4377
                                Las Vegas, Nevada 89101
                                 416 S. 6th St., Ste. 300




                                                            12   a domestic Corporation, loanDepot.com, LLC,             DEFENDANT LOANDEPOT.COM,
                                                                 doing business as imortgage, a foreign Limited            LLC’S MOTION TO DISMISS
                                                            13   Liability Company and DOES 1 through 10                  PLAINTIFF’S FIRST AMENDED
                                                                 and ROE CORPORATIONS I through X,                          COMPLAINT (First Request)
                                                            14   inclusive,
                                                            15                         Defendants.
                                                            16           COME NOW Plaintiffs CLARENCE WILDCAT and CHRISTINE WILDCAT, by and
                                                            17   through their attorney of record, AMBERLEA DAVIS of the Law Offices of Amberlea Davis,
                                                            18   and Defendant LOANDEPOT.COM, LLC, doing business as imortgage, by and through their
                                                            19   attorney of record, ANDREW A. BAO of Wolfe & Wyman, LLP, and hereby stipulate that:
                                                            20           WHEREAS Defendant LOANDEPOT.COM, LLC, doing business as imortgage filed a
                                                            21   Motion to Dismiss Plaintiff’s First Amended Complaint pursuant to FRCP 12(b)(6) on August
                                                            22   15, 2019; and
                                                            23           WHEREAS Plaintiffs’ opposition to said motion is to be filed on or before August 29,
                                                            24   2019;
                                                            25           WHEREAS additional defendants are being served and made parties to this action;
                                                            26           WHEREAS the other defendants may have counterclaims or cross-claims that Plaintiffs,
                                                            27   Defendant LOANDEPOT.COM, LLC, and the Court will need to consider; and
                                                            28           WHEREAS this is the first stipulation for extension of time to oppose motions,


                                                                                                                  1
                                                             1          IT IS HEREBY STIPULATED between all parties who have appeared in this action that
                                                             2   Plaintiffs may enlarge the time allowed by rule to file their opposition to said motion by thirty
                                                             3   (30) days, making the opposition due to be filed on or before September 28, 2019.
                                                             4          IT IS SO STIPULATED.
                                                             5          DATED this 29th day of August 2019.
                                                             6
                                                             7
                                                                 __/s/ Amberlea Davis______________                  ___/s/ Andrew A. Bao__________________
                                                             8   AMBERLEA DAVIS                                      ANDREW A. BAO, ESQ.
                                                                 Nevada Bar No. 11551                                Nevada Bar No. 10508
                                                             9   Law Office of Amberlea Davis                        Wolfe & Wyman, LLP
                                                                 415 South Sixth Street, Suite 300                   6757 Spencer Street
                                                            10   Las Vegas, Nevada 89101-6973                        Las Vegas, Nevada 89119
LAW OFFICES OF AMBERLEA DAVIS




                                                                 Attorney for Plaintiffs                             Attorney for Defendant LoanDepot.com,
                                                            11                                                       LLC, doing business as imortgage
                                Telephone: 702.518-4377
                                Las Vegas, Nevada 89101
                                 416 S. 6th St., Ste. 300




                                                            12
                                                            13                                                       IT IS SO ORDERED:
                                                                                                                     United States District Court Judge
                                                            14
                                                            15                                                       Dated: _____________________
                                                                                                                     ______________________________
                                                            16                                                       UNITED STATES DISTRICT JUDGE
                                                                                                                     Dated: 9/3/2019
                                                            17
                                                            18
                                                            19
                                                            20
                                                            21
                                                            22
                                                            23
                                                            24
                                                            25
                                                            26
                                                            27
                                                            28


                                                                                                                2
